DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In Claim 18, line 7, inserted --- . --- at end of claim (placed a period at the end of the claim).


Below is a repeat of Notice of Allowance from 02/05/2021. This is in response to a typographical error on PTO-37 which indicated Claims 1-20 as allowed; however, only Claims 1-19 are currently pending and have been indicated as allowable per the 02/05/2021 detailed action as repeated below:

Claim Status
This office action is in response to the amendment filed 12 January 2021.
Claims 1-4 have been amended; Claims 5-19 have been added. 
Within published application US 2019/0221902 A1:
Support for claims 1-2 is found in figures 5-6 and [0028-0042].
Support for claims 3-4 is found in figures 4-5 and [0037].
Support for claims 5-12 is found in figures 1 and 5-6. 
Support for claim 13 is found in figure 7 and [0055]. 
Support for claim 14-15 is found in figures 5-6 and [0041]. 
Support for claims 16-17 is found in [0034].
Support for claims 18-19 is found in figures 4-6 and [0041-0043].

Claims 1-19 are currently pending in this office action.
Objections
The objections to the title and drawings (from the Office action dated 10/20/2020) are withdrawn because of the amendment to the title and the replacement drawing sheets.

Claim Rejections 
The rejections under 35 U.S.C. 103 of claims 1-4 (from the Office action dated 10/20/2020) are withdrawn because of the amendments to the claims.
The double patenting rejections of claims 1-4 (from the Office action dated 10/20/2020) are withdrawn because of the amendment and/or remarks.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior arts made of record are: Lin et al. (US 7,469,740 B2), Kawai et al. (US 2020/0058972 A1), Fitch (US 2019/0191589 A1), and Wakizaka (JP-2012-204129-A). 
Lin discloses a cooling member (heat-dissipating device), which can abut a heat-generating electronic device, with flat upper and lower walls including protrusions (bulging and 
Kawai discloses a hermetic sealing body (fluid holding part) containing a coolant (working fluid having a high boiling point) and an absorption member (porous body for capillary action), all within a partition member layered between power storage elements (battery cells). See Kawai [0071, 0087, 0093, 0106]. Kawai does not teach toward the addition of a heat transfer plate with protrusions which deform the cooling member/sealing body. Additionally, both the effective filing date and publication date of Kawai are insufficient to satisfy the conditions for prior art under 35 U.S.C. 102. 
Fitch discloses a cooling member (phase-change cooling chamber) with first and second sheets (first and second skins) forming a sealing body containing coolant fluid and an absorption member (wicking mesh); the cooling member includes protrusions (ridges or dimples) along the sheet surfaces and can be used to cool a power storage element (lithium battery). See Fitch Figs. 4-5 and [0031, 0038, 0042-0043, 0045]. Fitch does not teach toward the addition of a rectangular heat transfer plate with protrusions analogous to those of its cooling member. Additionally, both the effective filing date and publication date of Fitch are insufficient to satisfy the conditions for prior art under 35 U.S.C. 102. 
Wakizaka discloses heat transfer plates stacked between power storage elements (unit cells) and discloses a coolant (heat exchange fluid) used to conduct heat away from the power storage module (see Wakizaka Abstract and Fig. 1). Wakizaka fails to disclose that the coolant is sealed within a cooling member that laminated along with the heat transfer plates and power storage elements; Wakizaka instead teaches the coolant fluid flowing through a cooling member contacting the edges of the heat transfer plates and does not teach toward the rearrangement of the cooling member.

The above prior arts do not disclose or suggest the addition of a separate heat transfer plate stacked on the cooling member’s flat surface, nor does the prior art disclose or suggest a heat transfer plate having protrusions in the same shape nor positions nor quantity, causing the same deformations of the cooling member, as per the limitations of instant claims 1-19. 
Accordingly, since the prior art of record is deficient in teaching toward combinations of limitations so as to render obvious the invention of claims 1-19, all pending claims are found to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.W./Examiner, Art Unit 1728                                                                                                                                                                                                         
/Maria Laios/Primary Examiner, Art Unit 1727